Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to application filed on 09/06/2022 in which claims 1 and 4-19 and 21-24 were presented for examination and have been fully considered. Applicant has canceled Claims 2-3 and withdrawn claim 20 from examination.
Response to Arguments
Applicant’s arguments, see page 6-9, filed 09/06/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered but they are not persuasive because new amended claim 1 includes the limitations from canceled and previously rejected claims 2-3. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made using (103) obviousness rejections set forth in this Office action by Simmons (US 20180222148A1).
Contrary to applicant’s argument for new amended claim limitations, Simon reference teaches in different embodiments (¶9-16) wherein the sole plate has a first bending stiffness and a second bending stiffness for allowing a dorsal flexion of the sole plate as the first bending stiffness being lower than the second bending stiffness (bending stiffness is the resistance offered by the body against bending; the more stiffness in the object, the higher bending stiffness will be; Fig 1B shows bending in different directions; upward and downward bending; first bending stiffness being upward bending and second bending stiffness being downward bending, ¶-54 and 68 and abstract, Fig ¶-64 and 66 at arch portion 66) and wherein a first dorsal flexion angle at which the sole plate has the first bending stiffness is less than a second dorsal flexion angle at which the sole plate has the second bending stiffness as clearly shown in Fig 1B-3 and Annotated Fig as shown below; (when it bends downwardly, it has less resistance against the bending object and more stiffness in the object) the first dorsal flexion angle being relative to a horizontal line through an elongated extension of the sole plate and the second dorsal flexion angle being relative to a line perpendicular to the horizontal line (See Annotated Fig below for clarification). 

    PNG
    media_image1.png
    447
    770
    media_image1.png
    Greyscale

Applicant’s claim amendment filed on 09/06/2022 overcomes the 112 rejection of claims 4,5,6,7,12, 18, 19. Claim Rejections - 35 USC § 112 has been withdrawn. 
Applicant’s amendment filed on 09/06/2022, with respect to informalities in the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.
Applicant’s amendment filed on 09/06/2022, claim 20 is withdrawn by applicant due to Upper and Strobel board not showing in the drawing has been fully considered. The “Objection to the drawing” has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5,11,12, 15, 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20180222148A1). 

Regarding claim 1, Simmons discloses a sole element for a shoe, in particular a sports shoe (Fig 12, #50), comprising: a midsole (Fig 13, #60); and a sole plate (#56) with an anisotropic bending property (¶-68, line 2, assembly #10), wherein the sole plate is arranged on top of the midsole (¶-67), Simmons doesn’t especially teach wherein the sole plate has a first bending stiffness and a second bending stiffness for allowing a dorsal flexion of the sole plate, the first bending stiffness being lower than the second bending stiffness, and wherein a first dorsal flexion angle at which the sole plate has the first bending stiffness is less than a second dorsal flexion angle at which the sole plate has the second bending stiffness . 
However, includes different embodiments having different bending stiffness due to the material compound of anisotropic bending property in the sole plate. For instance in one embodiment of Simmons (Fig 1A-1B) shows wherein the sole plate has a first bending stiffness and a second bending stiffness for allowing a dorsal flexion of the sole plate, the first bending stiffness being lower than the second bending stiffness (¶-88, “the degrees of flexibility and stiffness differ depending upon the axes at which they are measured”), and wherein a first dorsal flexion angle at which the sole plate has the first bending stiffness is less than a second dorsal flexion angle at which the sole plate has the second bending stiffness (bending stiffness is the resistance offered by the body against bending; the more stiffness in the object, the higher bending stiffness will be; Fig 1B shows bending in different directions; upward and downward bending; first bending stiffness being upward bending and second bending stiffness being downward bending, ¶-54 and 68 and abstract, Fig ¶-64 and 66 at arch portion 66) the first dorsal flexion angle being relative to a horizontal line through an elongated extension of the sole plate and the second dorsal flexion angle being relative to a line perpendicular to the horizontal line (Annotated Fig 1 below). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use different embodiments of Simmons and modify the material as per the user’s desire and practical convention. 
    PNG
    media_image2.png
    447
    770
    media_image2.png
    Greyscale

Annotated Fig 1 of Simmon
Regarding claim 4, Simmons discloses the limitation of claim 3 as described above, however Simmons doesn’t explicitly disclose wherein the first dorsal flexion angle is in the range of 20°- 40. According to the annotated Fig 4, it appears that the dorsal flexion angle as shown is approximately about 20-40 degree, but depends on the dorsiflexion of the foot (¶-88, “the degrees of flexibility and stiffness differ depending upon the axes at which they are measured”). 
However, Simmons does disclose that when the entire shoe insert is in a neutral configuration, the forward portion would be an angle at another selected angle other than 50-56 degree (can have different selected angles, more or less) relative to the rearward portion (Fig 1B, ¶-92, “at other selected angle”; ¶-108, see graph Fig 16). 
 (or other selected angle) relative to the rearward portion ((¶-88, “the degrees of flexibility and stiffness differ depending upon the axes at which they are measured”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Simmons’s first dorsal flexion angle to have the range of 20°- 40 in order to provide freedom and comfort to the wearer’s foot during dorsal flexion while the wearer is wearing the shoe. Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05). 
Regarding Claim 5, Simmons discloses the sole element of claim 1as described above, and further discloses wherein the anisotropic bending property is in a forefoot region of the sole plate.  (Annotated Fig 2 below, ¶-66 and ¶-82).

    PNG
    media_image3.png
    462
    627
    media_image3.png
    Greyscale

Annotated Fig 2 of Simmons
Regarding Claim 11, Simmons discloses the limitation of claim 1 as described above, and Simmons further discloses wherein the midsole comprises a recess (Fig 13, ¶-66, lines 12-25) adapted to receive the sole plate (#56) on top of the midsole (#60, Annotated Fig 3). 
    PNG
    media_image4.png
    270
    728
    media_image4.png
    Greyscale

Annotated Fig 3 of Simmons
Regarding claim 12, Simmons discloses the limitation of claim 11 as described above, and Simmons doesn’t explicitly disclose wherein the recess (annotated Fig 3, ¶-68; #10) has a depth in the range of 0.8-1.8 mm, preferably 1.0-1.6 mm, most preferably 1.1-1.5 mm. However, Simmons does disclose that the thickness of the first and second layers 12 and 14 can have different thicknesses (¶-53 and ¶-68), therefore the recess has the depth that is capable of inserting the thickness of sole layers (12 and 14 of #70 and #72). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Simmons’s a recess depth in the range of 0.8-1.8 mm, preferably 1.0-1.6 mm, most preferably 1.1-1.5 mm. in order to insert the sole pate to provide flexibility and dorsiflexion to the wearer’s foot. Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).
Regarding Claim 15, Simmons discloses the limitation of claim 1 as described above, and Simmons further discloses comprising an outsole element (Fig 13, outsole #58).
Regarding Claim 18, Simmons further discloses a shoe, comprising a sole element of claim 1. (Fig 12, #50, ¶-66, line 3). 
Regarding claim 21, Simmons discloses the limitation of claim 1 as described above, however Simmons doesn’t explicitly disclose wherein the first dorsal flexion angle is in the range of 25°- 35°. According to the annotated Fig 4, it appears that the dorsal flexion angle as shown is approximately about 25-35 degree (less than 90 degree), but depends on the dorsiflexion of the foot. However, Simmons does disclose in different embodiments that when the entire shoe insert is in a neutral configuration, the forward portion would be an angle of degrees at another selected angle other than 50-56 degree (can have different selected angles) relative to the rearward portion (Fig 1B, ¶-92, “at other selected angle”; ¶-108, see graph Fig 16). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Simmons’s first dorsal flexion angle to have the range of 25°- 35° in order to provide freedom and comfort to the wearer’s foot during dorsal flexion while the wearer is wearing the shoe. Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).
Regarding claim 22, The sole element of claim 1, wherein the sole plate has the first bending stiffness and the second bending stiffness for bending upwards in a toe region of the sole element (Annotated Fig 1 above shows toe region bending upwards creates the first bending stiffness and the second bending stiffness) .
Regarding claim 23, The sole element of claim 1, wherein the anisotropic bending property is in a metatarsal region of the sole plate (Annotated Fig 2 of Simmons above).
Regarding claim 24, The sole element of claim 1, wherein the anisotropic bending property is in a metatarsal joint region of the sole plate (Annotated Fig 2 of Simmons above, ¶-82-85).
Claims 6-10, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20180222148A1) in view of Truelsen (US 20100307025A1).
Regarding claim 6, Simmons discloses the sole element of claim 1 as described above. However, Simmons doesn’t specifically disclose wherein the sole plate allows a drop of a heel region to a forefoot region of the sole element in the range of 5-15 mm. 
Truelsen discloses wherein the sole plate allows a drop of a heel region to a forefoot region of the sole element in the range of 5-15 mm (Figs 1-3; ¶-46-51 and 55).
Simmons and Truelsen are considered analogous art to the claimed invention because it is the same field of invention, an article of footwear. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Simmons’s sole plate to have a drop of a heel region to a forefoot region of the sole element in the range of 5-15 mm in order to provide freedom and comfort to the wearer’s foot while backward bending and contracting while the wearer is wearing the shoe. Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).
Regarding claim 7, Simmons discloses the sole element of claim 1 as described above, However Simmons doesn’t specifically disclose comprising a first height at a metatarsal region of the sole element in the range of 8-17 mm.
Truelsen discloses a sole element (Figs 1-3, #7) wherein a first height at a metatarsal region of the sole element in the range of 8-17 mm (Figs 1-3; ¶-46-51 and 55). 
Simmons and Truelsen are considered analogous art to the claimed invention because it is the same field of invention, an article of footwear. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Simmons’s the sole plate to have a first height at a metatarsal region of the sole element in the range of 8-17 mm in order to provide extra cushion for ground contact and comfort to the wearer’s foot while backward bending and contracting while the wearer is wearing the shoe. Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).
Regarding claim 8, Simmons discloses the limitation of claim 1 as described above. However, Simmons fails to disclose a first reinforcing element. 
Truelsen discloses a first reinforcing element. (Figs 1a-4 ,#4, ¶-46-52)
Simmons and Truelsen are considered analogous art to the claimed invention because it is the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Simmons’s sole element to have a first reinforcing element as taught by Truelsen in order to reduce the friction caused during running and to provide comfort to the wearer (¶-47). 
Regarding claim 9, Simmons as modified discloses the limitation of claim 8 as described above, and Truelsen further discloses wherein the first reinforcing element is arranged below the sole plate. (Figs 1a-4 ,#4, ¶-46, line 1). 
Regarding claim 10, Simmons discloses the limitation of claim 1 as described above. However, Simmons fails to disclose wherein the first reinforcing element is arranged in a midfoot region of the sole plate. 
Truelsen discloses wherein the first reinforcing element is arranged in a midfoot region of the sole plate. (Fig 2b, see #4 in the midfoot area of the shoe, ¶-46).
Simmons and Truelsen are considered analogous art to the claimed invention because it is the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Simmons’s sole element to have a first reinforcing element as taught by Truelsen to arrange in a midfoot region of the sole plate in order to reduce the friction caused during running and to provide comfort especially in the midfoot region of the foot of the wearer (¶-47). 

Regarding claim 13, Simmons discloses the limitation of claim 1 as described above. However, Simmons fails to disclose wherein the midsole comprises a second reinforcing element.
Truelsen discloses wherein the midsole comprises a second reinforcing element (Figs 1-2; #2, ¶-49).
Simmons and Truelsen are considered analogous art to the claimed invention because it is the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Simmons’s sole element to have a second reinforcing element as taught by Truelsen in order to reduce the friction caused during running and to provide comfort to the wearer.
Regarding claim 14, Simmons as modified discloses the sole element of claim 13 as described above, Truelsen further discloses wherein the second reinforcing element wraps a cushioning element of the midsole at least partly. (Figs 1-2; #2, ¶-49)
Regarding claim 16, Simmons discloses the limitation of claim 15 as described above, however Simmons fails to teach the outsole element (Fig 13, outsole #58) comprises at least two unconnected portions.
Truelsen teaches the outsole element comprises at least two unconnected portions. (Fig 1-2b, outsole #3, ¶-37, “a number of discrete outsole elements”).
Simmons and Truelsen are considered analogous art to the claimed invention because it is the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Simmons’s outsole element to have unconnected portions as taught by Truelsen in order to avoid stiffness in the outsole due to the friction and to provide flexibility to the shoe.
Regarding claim 17,  Simmons as modified discloses the limitation of claim 16 as described above, and Truelsen further teaches wherein the at least two unconnected portions comprise different pluralities of different shaped protrusions. (Fig 1-2b, #3, ¶-37 and 49-53).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20180222148A1) in view of Smaldone et al. (US20150089841A1).
Regarding claim 19, Simmons discloses the limitation of claim 1 as described above, and Simmons further discloses comprising at least one of an upper (Fig 12, #52), a Strobel board (insole board 62), and a sock-liner (¶-86, lines 13, sock or foot sleeve). However, Simmons fails to disclose the sock-liner preferably comprises ethylene-vinyl acetate, EVA. 
Smaldone discloses wherein the sock-liner is ethylene-vinyl acetate, EVA (¶-48). 
Simmons and Smaldone are considered analogous art to the claimed invention because it is the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Simmons’s sock liner to have ethylene-vinyl acetate, EVA as taught by Smaldone in order provide softness and flexibility to the wearer of the shoe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- US 20190150563 A1 by Shorten discloses a shoe having a sole, a cavity defined in the sole, and a spring plate disposed within the cavity. The spring plate can include an elongated shape with a central axis where the central axis is aligned with length of the sole and a flat profile in the midfoot region of the sole.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/
Examiner, Art Unit 3732                                                                                                                                                                                            
/SALLY HADEN/Primary Examiner, Art Unit 3732